IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,603-01


EX PARTE AHMED JAMAL HAJO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1222718 IN THE 351ST DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of credit card abuse
and, after a period of deferred adjudication, was sentenced to four years' imprisonment.  He did not
appeal his conviction. 
	Applicant contends that his sentence is illegal.  He was sentenced to four years'
imprisonment on a state jail felony.  The trial court and the State agree that Applicant is entitled to
relief and the record supports that recommendation. 
	Relief is granted.  The judgment in Cause No. 1222718 in the 351st  District Court of Harris
County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: December 18, 2013
Do not publish